Citation Nr: 0307375	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  98-16 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for atrophy of the right testicle. 

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a knee disorder. 

3.  Entitlement to service connection for a left hip 
disorder. 

4.  Entitlement to service connection for residuals of an 
inguinal hernia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
October 1952.  He has been represented throughout his appeal 
by the Veterans of Foreign Wars of the United States.  

Entitlement to service connection for atrophy of the right 
testicle was previously denied by the Department of Veterans 
Affairs (VA) in a rating decision of May 1958.  The veteran 
did not appeal that determination within one year of the 
notice thereof, and that decision became final.  

The issue of entitlement to service connection for a knee 
disorder was previously denied by VA rating decision of 
October 1975.  The veteran also did not appeal 
that determination, so it too became final.  

The current appeal to the Board of Veterans' Appeals (Board) 
stems from decisions by the Wilmington, Delaware, Medical and 
Regional Office Center (RO).  By a rating action in September 
1997, the RO denied the veteran's claims of entitlement to 
service connection for a left hip disorder and an inguinal 
hernia.  By an administrative decision, also in September 
1997, the RO denied his petition to reopen his claims of 
entitlement to service connection for atrophy of 
his right testicle and for a knee disorder.  He perfected a 
timely appeal of those determinations.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in January 1999.  A 
transcript of that hearing is of record.  Additional medical 
records were subsequently received, and a 
supplemental statement of the case (SSOC) was issued in 
December 1999.  

The Board notes that, in a letter dated in October 1997, the 
RO denied the veteran's petition to reopen his claim of 
entitlement to service connection for hypertension.  A VA 
Form 9 was received in October 1998, wherein he contested 
that denial, so it was accepted as his notice of disagreement 
(NOD).  Thereafter, the RO issued him a statement of the case 
(SOC) in November 1999; however, he did not submit a 
substantive appeal concerning his claim for hypertension.  
Consequently, that issue is not in appellate status and will 
not be addressed by the Board at this time.  38 C.F.R. 
§ 20.200 (2002).

Although the RO determined that new and material evidence had 
been submitted to warrant reopening the veteran's claim for 
service connection for atrophy of the right testicle, the 
Board as the final fact finder within VA, must initially 
determine whether new and material evidence has been 
submitted regardless of the RO's actions.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  By a rating of May 1958, the RO denied service connection 
for atrophy of the right testicle; the veteran did not appeal 
that determination within one year of the notice thereof and, 
under the law, the decision became final.  

2.  Although new, the evidence received since the May 1958 RO 
decision does not bear directly and substantially on the 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide this claim.  

3.  In October 1975, the RO denied a claim for service 
connection for a knee disorder.  The veteran did not appeal 
that determination within one year of the notice thereof and, 
under the law, the decision became final.  

4.  New evidence received since the RO's October 1975 
decision does not bear directly and substantially upon the 
specific matter under consideration, and is not 
so significant that it must be considered in order to fairly 
decide the merits of this claim.  

5.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims for service connection 
for a left hip disorder and residuals of an inguinal hernia 
has been obtained by the RO, to the extent possible.  

6.  There is no medical evidence of a left hip disorder 
either in service or during the many years since the 
veteran's discharge.  

7.  The medical evidence shows that the veteran was first 
diagnosed with an indirect inguinal hernia in October 1975, 
and there is no medical evidence of a nexus between this 
condition and his period of military service.  


CONCLUSIONS OF LAW

1.  The May 1958 rating action is final, and evidence 
submitted since that decision does not constitute new and 
material evidence to reopen the veteran's claim of 
entitlement to service connection for atrophy of the right 
testicle.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a) (2002).  

2.  Evidence submitted since the October 1975 rating 
decision, wherein the RO denied the veteran's claim for 
service connection for a knee disorder, is not new and 
material; therefore, the veteran's claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2002).  

3.  A left hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).  

4.  The residuals of an inguinal hernia were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records, including the enlistment 
examination conducted in September 1949 as well as the 
separation examination of September 1952, are completely 
silent with respect to any complaints, findings or diagnoses 
of atrophy of the right testicle, a knee disorder, a left hip 
disorder or residuals of an inguinal hernia.  

A VA examination conducted in May 1958 reflects evaluation 
primarily of a skin disorder.  Upon evaluation of the 
genitourinary system, it was noted that the right testicle 
was slightly swollen than the left.  It was also noted that 
the veteran had mumps in his childhood.  The pertinent 
diagnosis was testicle, right, mild atrophy.  

A rating action of May 1958 denied a claim of entitlement to 
service connection for mild atrophy of the right testicle, 
based on a finding that the condition was not seen in 
service; and, current examination appeared to have attributed 
the right testicle atrophy to having the mumps as a child.  

Of record is a certificate of attending physician from Joseph 
N. Tori, M.D. dated October 3, 1975, indicating that the 
veteran was seen in March 1973 for complaints of pain in the 
right knee; he reported a history of an injury 2 years ago.  
An examination revealed no instability, no effusion, and no 
locking or clicking.  The pertinent diagnosis was 
questionable traumatic arthritis.  

By a rating action dated October 17, 1975, the RO denied the 
veteran's claim for service connection for a knee disorder, 
based on a finding that the claimed knee disorder was not 
shown by the evidence of record.  

Received in late October 1975 was a treatment report from A. 
P. Ciarlo, M.D., indicating that he had treated the veteran 
from 1972 to 1975 for several disabilities.  Dr. Ciarlo 
indicated that the veteran was seen in February 1973 for a 
painful right knee; at that time, he was diagnosed with 
probable medial meniscus syndrome.  A Follow up evaluation in 
May 1973 revealed relative stability but he still had 
recurrent pain in the right knee.  Dr. Ciarlo also indicated 
that in November 1972, the veteran was found to have also had 
an indirect inguinal hernia.  

Of record is another treatment report from Dr. A. P. Ciarlo, 
dated in March 1993, wherein he noted that he began treating 
the veteran in 1972 for atrophy of the right testicle, 
hypertension and a right indirect inguinal hernia.  Dr. 
Ciarlo reported that the veteran was last seen on March 18, 
1993 for the same medical problems.  

At his personal hearing in January 1999, the veteran 
testified that his military compound was caught up in an 
ammunition explosion in December 1950, during which he was 
struck by flying glass; he subsequently noticed that his 
right testicle was swollen and painful.  The veteran 
indicated that he was treated by field medics attached to the 
24th Infantry Division.  The veteran contended that he 
developed a lower hernia as a result of the injury to his 
right testicle.  The veteran testified that he injured his 
left knee and left hip when he fell down in a hole in 
December 1949, while assigned to the 83rd Battalion at Fort 
Knox.  He indicated that he was treated out in the field.  

Received in August 1999 were VA progress notes dated from May 
1998 through June 1999, showing treatment primarily for 
degenerative joint disease and hypertension.  These records 
do not reflect any complaints, findings or diagnosis of 
atrophy of the right testicle, a left hip disorder, or 
inguinal hernia.  

Received in December 1999 was a response from the National 
Personnel Records Center indicating that alternative sources 
were not available for November 1949 through February 1950 
and from December 1950 and February 1951.  

Of record is a statement from the veteran's spouse, dated in 
December 1999, indicating that she and the veteran were 
married in November 1953 and had one child born in June 1960.  
She maintained that the injury to the veteran's right 
testicle resulted in a low sperm count which, in turn, was 
the reason for their inability to have more children.  

Received in March 2002 were VA progress notes dated from 
September 1999 to October 2001, which show that the veteran 
received ongoing clinical attention for several disabilities, 
including degenerative joint disease and gastroesophageal 
reflux disease (GERD).  The veteran was seen by a 
cardiologist in March 2000, at which time he reported 
experiencing chest pain with walking; he also reported a 
history of hiatal hernia which had been bothering him.  In 
another progress note also dated in March 2000, the veteran 
complained of gastrointestinal symptoms; he reported burning 
in his chest probably secondary to GERD.  On examination in 
July 2001, the left hip had a full range of motion; the 
reported diagnoses were degenerative joint disease and GERD.  

Also received in March 2002 was another medical statement 
from Dr. Ciarlo, dated in January 1999, indicating that he 
had been treating the veteran since 1966; he noted that the 
veteran's medical problems since that time included atrophy 
of the right testicle, a left knee contusion, hypertension, 
and right inguinal hernia.  Additional VA treatment reports 
were received in June 2002, which covered the period from 
November 2001 to April 2002; these records are completely 
silent with respect to any clinical findings or diagnoses of 
atrophy of the right testicle, a knee disorder, a left hip 
disorder or residuals of an inguinal hernia.  


II.  Legal Analysis-New and Material Evidence

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applies.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

During the pendency of the veteran's appeal, the Veterans' 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  This legislation 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  The VCAA eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

Regulations implementing the VCAA are now published at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The provisions of the regulations 
applicable to attempts to reopen finally disallowed claims 
are effective for claims received on or after August 29, 
2001.  

The provisions of 38 U.S.C.A. § 5103(a) (West 2002) provide 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  The provisions of 38 
U.S.C.A. § 5103(b)(1) (West 2002) provide that, in the case 
of information or evidence that the claimant is notified 
under subsection (a) is to be provided by the claimant, if 
such information or evidence is not received by the Secretary 
within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the claimant's 
application. 66 Fed. Reg. 45,620, 45,630- 32 (August 29, 
2001) (codified at 38 C.F.R. § 3.159(b)(1), (e)).  

The provisions of 38 U.S.C.A. § 5103A(a)(1) (West 2002) 
generally provide that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  The Secretary is not 
required to provide assistance to a claimant under this 
section if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2) (West 2002).  Similar regulations are 
implemented at 66 Fed. Reg. 45,620, 
45,630-31 (August 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c), (d)).  



Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required are found at 38 C.F.R. 
§ 3.159(c)(1-4), (d), (e)).  See also 38 U.S.C.A. § 5103A(a-
d) (West 2002).  38 C.F.R. § 3.159 is revised in its entirety 
and now includes definitions such as what is considered to be 
competent lay and medical evidence and what is considered to 
be a substantially complete application.  38 C.F.R. 
§ 3.159(a)(1)-(3)).  

Nothing in the VCAA is construed as requiring the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in 38 U.S.C.A. § 5108; see 38 U.S.C.A. § 5103A(f) 
(West 2002).  

The implementing regulations more specifically address duties 
attendant to the consideration of applications to reopen 
claims.

The implementing regulations also identify the categories of 
assistance that must be provided to an individual attempting 
to reopen a finally decided claim.  Such categories are 
obtaining existing service medical and other relevant, 
existing records, but the regulations provide that no VA 
examination must be obtained absent receipt of new and 
material evidence.  38 C.F.R. § 3.159(c).  As alluded to 
earlier, the portion of 38 C.F.R. § 3.159(c) pertaining to 
new and material evidence petitions is effective for claims 
filed on or after August 29, 2001, and not effective 
retroactive to November 9, 2000.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  

The Court has held that when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board finds that the veteran is not prejudiced by its 
consideration of his claims pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations of the new law, to 
include as delineated under the newly promulgated 
implementing regulations.  In essence, the veteran in this 
case has been notified of the laws and regulations governing 
entitlement to the claimed benefits, and has, by information 
letters, rating actions, the statement of the case and 
supplemental statements of the case, been advised of the 
evidence necessary to substantiate his claim throughout the 
procedural course of the claims process.  The veteran and his 
representative have had an opportunity to present argument, 
evidence, and had a conference with a decision review officer 
(DRO) subsequent to the enactment of the VCAA.  

The RO has provided the veteran with the laws and regulations 
referable to new and material evidence, and has thereby 
informed him of the evidence needed to substantiate his 
claims.  In a letter dated in September 2001, the RO provided 
additional information with regard to the evidence needed to 
substantiate his claims and also informed him of who was 
responsible for obtaining what evidence.  Quartuccio v. 
Principi, 16 Vet App 183 (2002).  

The new regulations merely define terms and provide 
procedures for implementing the VCAA.  The regulations do not 
provide any rights other than those provided by the VCAA. 66 
Fed. Reg. 45,629.  Therefore the veteran is not prejudiced as 
a result of the Board deciding this claim without first 
affording the RO an opportunity to consider the claim anew in 
light of the newly published regulations.  

For claims received prior to August 29, 2001, new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Hodge v. West, 155 
F.3d 1356 (Fed Cir 1998); 38 C.F.R. § 3.156(a) (2002).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2002).  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new. As 
indicated by the regulation cited above, and by case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance ("on any basis"-merits or 
otherwise) of the claim, and is not "merely cumulative" of 
other evidence that was then of record.  Evans v. Brown, 
9 Vet. App. 273, 283-285 (1996).  

This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  Anglin v. West, 203 F.3d 1343, 1346 
(Fed. Cir. 2000) ("nothing in Hodge suggests that the 
understanding of 'newness' as embodied in the first prong of 
the Colvin test is inadequate or in conflict with the 
regulatory definition of new and material evidence").  

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court.  Hodge 
provides for a reopening standard which calls for judgments 
as to whether the new evidence in question (1) bears directly 
or substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Fossie v. West, 12 Vet. App. 1, 4 
(1998).  

Although not every piece of new evidence is material . . . 
some new evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision.  
Hodge, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  

A.  New and Material Evidence-Service Connection for Atrophy 
of the Right Testicle

In this case, as previously discussed, the RO denied service 
connection for atrophy of the right testicle in a May 1958 
decision.  In making its decision, the RO found that the 
first report of treatment for atrophy of the right testicle 
was in 1972, and that no medical evidence had been submitted 
to show a relationship between atrophy of the right testicle 
and military service since the veteran was separated in 1952.  

The evidence received subsequent to May 1958 consists of a 
substantial number of private treatment reports, VA medical 
records, and a lay statement from the veteran's wife.  These 
records reveal treatment for several disabilities, including 
atrophy of the right testes, as well as other unrelated 
disorders.  The new evidence also includes the veteran's 
testimony at the January 1999 personal hearing at the RO.  

The Board concludes that the medical evidence is arguably new 
because it was not before the RO when it denied service 
connection for atrophy of the right testicle in May 1958.  
Specifically, in medical statements dated in 1975, 1993 and 
1999, the veteran's private doctor, Dr. Ciarlo, indicate that 
he has been treating the veteran since 1966 (on one occasion 
he said 1972) for atrophy of the right testicle.  While new, 
this evidence is not material because it only duplicates the 
earlier, undisputed diagnosis of atrophy of the right 
testicle reported in the May 1958 VA examination.  Moreover, 
this evidence is not "material" because it is does not bear 
directly and substantially upon the specific matter under 
consideration, namely whether the veteran's atrophy of the 
right testicle is the result of injuries sustained from an 
explosion during service.  Clearly, the newly submitted 
medical evidence does not bear substantially on the matter 
under consideration; that is whether the condition was 
present in service.  The evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

The lay assertions by the veteran's wife, as well as the 
veteran's testimony, to the effect that he developed atrophy 
of the right testicle as a result of injury sustained during 
an ammunition explosion in military service, are new.  
However, they are neither competent nor probative of the 
issue in question.  In this regard, the Court has held that 
laypersons are competent to report on matters of which they 
have personal knowledge that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, laypersons are not competent to provide an opinion 
as to medical causation because this requires specialized 
medical knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
There is no evidence that the veteran and his wife have 
specialized medical training so as to be competent to render 
a medical opinion.  Because they are not probative these 
opinions are not material.  

Consequently, absent evidence that would tend to establish a 
relationship between the atrophy of the right testicle and 
the veteran's military service, the evidence recently 
submitted is not "new and material," in that it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
As such, it is insufficient to reopen the claim of 
entitlement to service connection for atrophy of the right 
testicle.  See 38 U.S.C.A. § 5108.  Accordingly, the benefit 
sought on appeal is denied.  

B.  New and Material Evidence-Service Connection for a Knee 
Disorder

Evidence of record at the time of the October 1975 rating 
decision included the veteran's service medical records which 
were negative for any complaints or findings of a knee 
disorder; report of a VA examination dated in May 1958; and a 
certificate of attending physician dated in October 1975 from 
Dr. Joseph N. Tori to the effect that the veteran was seen 
for complaints of right knee pain; he reported a history of 
an injury 2 years prior to the date of veteran's treatment.  
The diagnosis was questionable traumatic arthritis.  The RO 
denied the veteran's claim in October 1975 based on a finding 
that a knee condition was not shown by the evidence of 
record.  

Evidence received of record since the October 1975 rating 
decision includes the veteran's statements, copies of private 
and VA treatment records, veteran's testimony at a personal 
hearing in January 1999.  Many of the treatment  reports 
document treatment for other disorders and are not relevant 
to the knee claims.  A certificate of attending physician 
from Dr. Ciarlo, dated October 27, 1975, refer to treatment 
for a painful right knee in February and May 1973, with a 
diagnosis of probable medial meniscus syndrome.  In yet 
another medical statement dated in January 1999, Dr. Ciarlo 
reported treating the veteran for a left knee contusion.  
However, there is nothing in these reports which in any way 
suggests incurrence or aggravation of the knee problems, as a 
result of the veteran's military service which ended many 
years before.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The current medical evidence is arguably new since they 
currently show treatment for diagnosed knee disorders.  
Since, however, this evidence dates from many years after the 
veteran's discharge from service and none of these records 
contain any indication from those treating the veteran that 
they were of the opinion that any current knee disability is 
related to service, these records may not be considered to 
bear directly and substantially upon the specific matter 
under consideration or to be of such significance that it 
must be considered together with all the evidence in order to 
fairly decide the merits of the claim.  Therefore, these 
records, like the other pieces of evidence obtained in 
connection with the veteran's current claim, are not 
considered new and material.  

Other evidence recently submitted includes hearing testimony 
from the veteran indicating that he injured his knee in 
service in December 1949, when he fell down a hole at Fort 
Knox.  The veteran's hearing testimony, even assuming it is 
new evidence, is not material evidence.  As a layman, he has 
no competence to offer an opinion as to a diagnosis or the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  His testimony is not so significant that it must 
be considered in order to fairly decide the merits of the 
service connection claim.  38 C.F.R. § 3.156.  

For the reasons set forth above, the Board concludes that 
none of the evidence obtained in connection with the 
veteran's current appeal may be considered to bear directly 
and substantially upon the specific matter under 
consideration or to be of such significance that it must be 
considered together with all the evidence in order to fairly 
decide the merits of the claim.  Accordingly, the veteran has 
not submitted evidence that is new and material and the claim 
for service connection for a knee disorder is not reopened.  

III.  Legal Analysis-Service Connection

Pertinent regulations provide that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

A.  Service Connection for a Left Hip Disorder

There is no evidence that the veteran has a current left hip 
disorder, or that one existed during his active service.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131.  In the absence of proof of a current disability there 
can be no valid claim.  Pond v. West, supra.  Thus, service 
connection for a left hip disorder is not warranted, as the 
preponderance of the evidence is against the claim.  

B.  Service Connection for Inguinal Hernia

After careful review of the evidentiary record, the Board 
notes that there is medical evidence in the claims file 
showing that the veteran currently has a diagnosis of an 
indirect inguinal hernia.  The inguinal hernia was first 
diagnosed after service by a private doctor in October 1975.  
Although the condition was initially diagnosed in October 
1975, no medical evidence has been presented or secured in 
this case showing that the current inguinal hernia had its 
onset during the veteran's period of active service.  The 
service medical records do not show a diagnosis of an 
inguinal hernia.  There is no medical evidence showing an 
inguinal hernia during active duty.  

There is also nothing in the evidence of record which 
connects the veteran's inguinal hernia to his period of 
active duty.  There are no medical opinions contained in any 
of the veteran's post-service medical records relating his 
current disability to his military service.  The veteran 
testified that his inguinal hernia developed as a result of 
the inservice injuries to his right testicle; however, while 
the veteran as a lay person is competent to provide evidence 
on the occurrence of observable symptoms during and following 
service, he is not competent to make a medical diagnosis or 
render a medical opinion which relates a medical disorder to 
a specific cause.  Espiritu v. Derwinski, supra.  Nor is the 
Board competent to supplement the record with its own 
unsubstantiated medical conclusions as to whether the veteran 
has an inguinal hernia related to his service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for an inguinal hernia.  38 
C.F.R. §§ 3.102, 4.3 (2002).  


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for atrophy of 
the right testicle, the appeal is denied.  

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a knee 
disorder, the appeal is denied.  

Service connection for a left hip disorder is denied.  

Service connection for residuals of an inguinal hernia is 
denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

